Appellant was convicted of burglary, and his punishment fixed at confinement in the penitentiary for a term of three years.
In the view we take of this case, it is only necessary to pass upon the sufficiency of the evidence. The facts, in substance, show that defendant and three or four other negroes were arrested charged with burglarizing several stores in Center, Shelby County. After they were arrested the sheriff of Shelby County and the constable of precinct number 1, took defendant and his companions out of the jail, about dusk, put ropes around their necks, and pulled them up by such ropes, demanding that they should confess to the burglaries charged against them, stating at the time, that they would hang defendant and his companions, if they did not disclose where the goods were that had been taken from the premises. One of the defendants was *Page 303 
taken from the jail, a handkerchief tied over his face, his pants pulled down, so as to expose his body, and he was whipped. One witness states he was hit a few licks; and that this codefendant was put in some brush, the brush set on fire, near where he was lying. Many other fiendish acts of barbarity and cruelty were indulged in by these officers to extort confessions from the defendant and his codefendants. We know of no rule of law permitting confessions obtained under such circumstances to be introduced in evidence. The State makes an effort to contradict this evidence detailed, but there is no serious contradiction of it in the record. On cross-examination of the sheriff and constable they each confess the above stated acts of barbarity. Confessions of codefendants, obtained as above detailed, and testimony of other burglaries than the one for which appellant was on trial, although committed contemporaneously with the commission of the burglary on trial, would not be admissible under the circumstances of this case. McAnally v. State, 73 S.W. Rep., 404; 7 Texas Ct. Rep., 327. After a careful inspection of this record there is not a particle of corroboration of the confessions so extorted. Upon no theory of the law can the verdict be permitted to stand. The cruelty manifested on the part of the officers toward defendant has not been surpassed since the days of the Spanish Inquisition. Any officer engaging in or permitting such barbarity, should be impeached. The evidence wholly failing to support the conviction, the judgment is reversed and the cause remanded. The reporter will report the facts.
Reversed and remanded.